DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  No. 120D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 15, Line 1:  There is no closing parenthesis to match the opening one in this line.
Paragraph 19, Line 5:  A verb –is—is needed before the word “improving”.
Paragraph 26, Line 1:  The word “and” does not appear correct.  Should this read –any--?
Paragraph 39, Line 6:  The application may “generate and send”.  Send what?
Paragraph 42, Line 9:  The system is numbered –100--, not “110”.
Paragraph 72, Line 4:  The monitoring center is numbered –112--, not “122”.
Paragraph 86, Line 7:  There is no presence-sensitive display numbered “202” anywhere in the drawings.
Paragraph 110, Line 5:  A word –may—is needed after “which”.
Paragraph 111, Line 1:  The hardware “328” is found in Figure 3, not Figure 2.
Paragraph 116, Line 4:  A verb –be—is needed after the word “may”.
Paragraph 118, Line 1:  The power source “334” is found in Figure 3, not Figure 2.
Paragraph 119, Line 1:  The control logic “304” is found in Figure 3, not Figure 2.
Paragraph 119, Line 1:  The reference number “334” does not refer to anything.
Paragraph 123, Line 2:  The compliance parameter data “323” is found in Figure 3, not Figure 2.
Paragraph 128, Line 16:  The monitoring center is numbered –112--, not “320”.  
Appropriate correction is required.

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  Claim 5 has an incorrect word “on” in line 1 where the word –one—should be used.  Claim 8, line 5 should have the word “and” replaced with –any--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gaukel [U.S. 6,100,806] in view of Buck et al [U.S. 8,576,065].
For claim 1, the system taught by Gaukel includes the following claimed subject matter, as noted, 1) the claimed body-worn tracking device is met by the wrist-band (No. 20) and the cellular bag (No. 30) configured to transmit location data (GPS No. 32) that indicates a location of the tracking device, and 2) the claimed computing system is met by the control station (No. 40) configured to communicate with tracking device and configured to 3) receive the location data from the at least one tracking device (Col. 6, Lns. 33-35: position and data sensors to transmit the information back to a central tracking station), 4) determine, for a time period comprising a plurality of instances of the location data (Fig. 14, Nos. 98), compliance metric based on a set of compliance parameters (Col. 6, Lns. 16-19: report non-compliance with predetermined parameters), the compliance metric indicating a level of compliance (Col. 11, Lns. 60-61: identify any conditions where the rules of compliance have been exceeded) for the time period, and 5) perform at least one operation (Col. 8, Lns. 56-59: audible and visual alert for rule violations) based on the compliance metric.  However, there is no mention of an offender proximity compliance value that indicates whether the tracking device is in proximity to one of more other tracking devices.
The phenomenon to prevent tracking devices from being in proximity to each other is known as collision avoidance, and has been presented in the prior art as shown by Buck.  Figure 9 of the Buck reference depicts a method in which two tracking devices (Nos. 15a and 15b) are monitored and an alert may be given to both an offender and the victim when the location and proximity of both may be nearing each other.
The obvious advantage of the Buck reference is that it prevents an offender from coming into contact with an aforementioned victim, thereby curtailing any further criminal activity on the part of the offender.  Merely tracking the offender’s position would not prevent the offender from re-visiting the victim to cause more harm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include proximity compliance values in the system of Gaukel for the purpose of tracking the proximity of the offender to other tracking devices in order to reduce harm to a potential victim.
For claim 2, the Gaukel reference also includes temperature data sensed by a thermistor (No. 24) in order to detect a removal of the wristband (Col. 13, Lns. 12-20).
For claim 3, the Gaukel reference includes a continuity sensor (No. 22) that detects whether the wristband (No. 20) remains attached to the person, and immediately signals any removal or attempted removal thereof (Col. 13, Lns. 1-3).
For claim 4, the Gaukel reference includes a motion detector (No. 21) that detects motion of the wristband periodically.
For claim 5, the Gaukel reference includes a second computer (Col. 9, Lns. 16-23) that displays data graphically under control of monitoring personnel and according to a preprogrammed format.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gaukel in view of Buck et al as applied to claim 1 above, and further in view of Green et al [U.S. 9,070,275].
For claim 9, neither reference mentioned above includes adjusting a sampling rate of the tracking device.
Adjusting sampling rates have been used in tracking mobile entities, as seen in the system taught by Green.  The Green reference includes a sampling adjustment routine (No. 1900) that operates to sense the geoposition of a mobile entity within a selected zone, and then adjusts the sampling rate of the packets transmitted from sensors based on the sensed geoposition (Col. 18, Lns. 25-35).  Locations requiring higher resolution can utilize a higher sampling rate, while locations requiring a lower resolution can utilize a lower sampling rate.
The monitoring devices of Gaukel and Buck may travel through different spatial zones with different areas that require different resolutions.  A system that can adjust the sampling rate would be able to adjust to the area or zone that the monitoring device is currently in.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the sampling rate of the tracking device of Gaukel for the purpose of allowing the device to operate efficiently in different areas having different resolutions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 11,087,607. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is merely the subject matter of claim 17 of the ‘607 reference incorporated into claim 1 of said reference.

Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The objected claims mentioned above include very specific properties of the body-worn tracking devices.  While the Gaukel reference does mention GUI data and a plurality of BWTDs, the prior art does not fully teach or suggest the computing system configured to generate GUI data for a GUI that comprises a ranking of the respective corresponding compliance metrics.  Also, the prior art does not fully teach or suggest generating one or more electronic messages comprising suggestions for improving the compliance metric and transmitting the messages to a computing device associated with an offender assigned to the BWTD.  This is considered unobvious subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quatro [U.S. 7,605,696] discloses a method for tracking location of objects.
Johnson et al [US 2020/0007741] detects proximity to an active AC voltage source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
5/31/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687